September 9, 1988



Honorable Hugh Parmer         Opinion No.   JM-952
Chairman
Committee on Intar-           Re:   Whether   certain  improve-
  governmental Relations      ments may constitute    "regional
Texas State Senate            economic development facilities"
P. 0. BOX 12068               within the meaning    of article
Austin, Texas   78711         1118x, V.T.C.S.   (RQ-1296)

Dear Senator Parmer:

     you have asked whether

        drainage projects,   street and other infra-
        structural improvements, and library   facili-
        ties can be considered     'regional economic
        development facilities' as defined in section
        (6C)(e), article   1118x, V.T.C.S.,  as added
        by Rouse Bill No. 2008, 70th Legislative
        Session.

     Article   1118x, V.T.C.S.,   is a very    lengthy, very
detailed statute originally enacted    in 1973 to help the
state's urban areas remedy problems such as traffic   conges-
tion and air pollution which resulted in part from a lack of
mass transit   systems in those areas.    Citv of Humble v.
Metrooolitan Transit Authority, 636 S.W.2ds484 (Tex. App. -
Austin 1982, writ ref'd n.r.e.), anoeal di mlssed sub nom.
Arch r . Metrooolitan     Transit Authoritv,   464 U.S. 80;
(198:) .v Generally, it authorizes metropolitan areas, upon
a vote of the electorate,      to establish   rapid   transit
authorities to be structured and operated in accordance with
the act. Section    6C(e) was added to the statute by Acts
1987, 70th Leg., ch. 804, at 2796,l which also amended other



     1. The legislation   has an interesting history.     The
content of House Bill No. 2008 originated under the style of
Senate Bill No. 1536, introduced in the Senate on May     18,
1987, by Senator Tejeda. The bill was referred        to the
                                         (Footnote Continued)




                               P. 4816
HOnOrable Hugh Parmer - Page 2      (JM-952)



                                                                       -_

sections   of   the   act   to   complement    the   section   6c(e)
provisions.

    Section 6C deals with acquisition of station or terminal
complexes by an authority.  Subsection (a) thereof declares
such acquisitions to be 1°public and governmental functions,
exercised for a public purpose,      and matters  of public
necessity for public use and public benefit."     Subsection
(b) gives an authority power to acquire lands and interest
in lands "adjacent or accessible to stations and other mass
transit facilities,  developed or to be developed    by the


(Footnote Continued)
Senate Committee  on Intergovernmental     Relations, where    it
was taken up in public hearing on May 19. At that public
hearing, Senator Tejeda explained that Senate Bill No. 1536
was to serve as a legislative vehicle in case some agreement
could be worked out between San Antonio's transit      authority
(WIA"), the San Antonio City Council, and the Bexar County
delegation to the legislature.       The bill would     allow a
+year, one-half-cent raise in the sales tax in San Antonio,
subject to voter approval.    The proceeds of that tax -- some
$150 million -- would be dedicated to economic       development
projects  undertaken   in    conjunction   with mass     transit
facilities.  Hearings   on Senate Bill No. 1536 before       the
Senate Committee    on    Intergovernmental   Relations,    70th
Legislature (May 19, 1987).

     The committee approved Senate Bill No. 1536 by a vote
of 6-0, and the bill was passed unamended by the full Senate
on May 22. The bill was then sent to the Rouse of Represen-
tatives, where it was referred to the Committee on Urban
Affairs.  The House Committee on Urban Affairs    considered
Senate Bill No. 1536 in a formal meeting   on May 27, 1987.
There is no record of the discussion that took place at that
meeting, but the members present did approve several  impor-
tant changes to the bill. m       Bill Analysis,  Tex. S.B.
1536, 70th Leg. (1987).    The committee  approved its sub-
stitute for Senate Bill No. 1536 by a vote of 12-0, and
reported it back to the full house.

     By this time, however, the regular session was drawing
to a close, and there was a growing concern within the Bexar
County delegation that Senate Bill No. 1536 was moving    too
slowly to ever reach the Governor's desk. A simple solution
was found in House Bill No. 2008, which was then sitting    in
the Senate. House Bill No. 2008 was originally intended to
                                         (Footnote Continued)




                                 p. 4817
    Honorable Hugh Parmer - Page 3   (JR-952)


C




    authority" and to lease or transfer them to others subject
    to certain restrictions.    Subsection   (c) provides that any
    such acquisitions must be part of, or contained within,       a
    complex needed for successful operation of the system and
    designated as such by an approved      %omprehensive    transit
    plan."  Subsection    (d) states that a station or terminal
    complex ua      include adequate provisions for the transfer
    of passengers,n and "BIQY include provisions for commercial,
    residential,   recreational,   institutional,   and industrial
    facilities, except that no land or interest in land that is
    more than 1,500 feet in distance from the center point of
    the complex or that has not been included in a master plan
    of development   adopted by the board may be acquired       for
    the facilities."   V.T.C.S. art. 1118x, 5 6C(d).      (Emphasis
    added.)

         In addition, subsection (e) of section 6C, the focus of
    your question, authorizes, in a station or terminal   complex
    "of an authority  created before January   1, 1980, in which
    the principal city had a population of less than   1,200,000~~
    according to the most recent census, the inclusion          of
    "regional economic development facilities"    if approved   by
    both the board of the authority      and the governing    body
    of the principal   city.    "Regional economic    development
    facilities" are defined by the subsection as

            facilities which will lead to the creation of
            new jobs, maintain existing jobs or generally
            improve the   conditions under   which a   local


    (Footnote Continued)
    create an economic development finance agency     in Corpus
    Christi.   It passed the House on May 6, but had become
    stalled in the Senate -- reportedly due to the ill health of
    Senator Truan. On June 1, on motion of Senator Armbrister,
    the Senate suspended the rules and took up House Bill No.
    2008. Senator Tejeda   immediately offered an amendment   to
    strike all below the enacting clause and substitute therefor
    the language of Senate Bill No. 1536, as amended by the
    House. The amendment was approved by a viva vote vote, and
    after one further amendment, the bill was passed by a vote
    of 31-o.    f&8 Senate Journal of Texas, 70th Leg., Reg.
    Sess., 2643-48 (1987). The bill was sent to the Rouse of
    Representatives that same day. The House refused to concur
    with the Senate amendment,     but a conference    committee
    resolved the disagreement,    and both houses managed     to
    approve the conference   report before the close of the
    legislative day.




                                 p. 4818
Honorable Hugh Parmer - Page 4   (JM-952)




        economy may prosper,  and which include, but
        are not limited to, facilities used primarily
        for   conventions,   entertainment,   special
        events, professional and amateur sports,   or
        other lawful purposes,2

The remainder of subsection (e) deals with the power of the
authority to institute a tax to pay for such facilities, the
mechanics of doing so, and the limitations upon the use of
the funds so raised, and with the type of agreements     the
authority  might make to implement the realization        of
"regional economic development facilities."

     Although   the power   to include regional     economic
development facilities within a station or terminal  complex
is bestowed upon the authority by a separate subsection    of
section 6C, such facilities  are only authorized if located
"withinn such a station or complex.  Consequently,  drainage
projects, street and other infrastructural improvements,   or
library facilities located outside the permitted expanse   of
the station or terminal   complex, could not be considered
Vegional   economic  development  facilities"   within    the
meaning of the statute, whether or not they would       "lead
to the creation   of new jobs, maintain   existing  jobs or
generally improve the conditions under which a local economy
may prosper."

     Inasmuch as subsection (d) limits the expanse of such a
station or terminal complex  acquired for commercial,   resi-
dential, recreational, institutional  or industrial   facili-
ties to not more than 500 yards from the center point of the
complex, the opportunity for drainage projects, street and
other infrastructural improvements, or library facilities to
qualify   as regional economic development    facilities   is
accordingly limited, but we cannot say that as a matter    of
law they could not be considered     as such if they were
located within the complex.   Each situation will depend   on
its own particular   facts, The criteria  are that regional
economic development facilities:

            (1) must be located     at   a   station   or
        terminal complex:



      2.   &g Tex. Con&. art. III, 5 52-a added November 3,
1987.    Because your question   involves only matters    of
statutory construction,  we do not consider  constitutional
provisions affecting the legislation.




                             p. 4819
Honorable Hugh Parmer - Page 5     (JM-952)




           (2) must be aimed at providing jobs         or
        improving economic conditions generally:

              (3)   must be dedicated to lawful purposes:
        and

           (4) must meet statutory requirements       for
        funding and approval.



            To qualify as "regional economic develop-
       ment facilities" pursuant to section 6C(e) of
       article 1118x, V.T.C.S., such facilities    must
       be located at a station or terminal     complex,
       must be aimed at providing jobs or improving
       economic   conditions    generally,    must   be
       dedicated to lawful purposes,    and must meet
       statutory   requirements    for    funding   and
       approval.   Whether   a particular      facility
       qualifies will depend upon the facts peculiar
       to it.




                                     JIM     MATTOX
                                     Attorney General of Texas

MARYEELLER
First Assistant Attorney General

MU MccREARY
Executive Assistant Attorney General

JUDGE ZOUIE STEAELEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Bruce Youngblood
Assistant Attorney General




                                p. 4820